DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bross (Versatile Video Coding (Draft 7)) in view of Egilmez (US 20210099702 A1).

Regarding claim 1, Bross teaches an image decoding method performed by a decoding apparatus, the method comprising: 
obtaining intra prediction mode information and an LFNST index from a bitstream (predModeIntra and LFNST_idx [8.7.4.1]); 
updating an intra prediction mode of a chroma block to an intra DC based on the intra prediction mode of the chroma block being a cross-component linear model (CCLM) mode and a prediction mode of a luma block corresponding to the chroma block being a palette mode (When predModeIntra is equal to either INTRA_LT_CCLM, INTRA_L_CCLM, or INTRA_T_CCLM, predModeIntra is derived [8.7.4.1]); 
determining an LFNST set comprising LFNST matrices based on the updated intra prediction mode (8.7.4.3 Low frequency non-separable transformation matrix derivation process. Inputs to this process are: a variable nTrS specifying the transform output length, a variable predModeIntra specifying the intra prediction mode for LFNST set selection, a variable lfnstIdx specifying the LFNST index for transform selection in the selected LFNST set.); and 
wherein the palette mode is the prediction mode corresponding to a specific position in the luma block ([8.4.3] 8.4.3	Derivation process for chroma intra prediction mode: Otherwise, if CuPredMode[ 0 ][ xCb + cbWidth / 2 ][ yCb + cbHeight / 2 ][ xCb ][ yCb ] is equal to MODE_IBC or MODE_PLT, lumaIntraPredMode is set equal to INTRA_DC.).
Bross does not teach the following limitations, however, in an analogous art, Egilmez teaches performing an LFNST on the chroma block based on the LFNST matrix derived from the LFNST set ([0006] Rather than always applying a LFNST for both luma transform coefficients and chroma transform coefficients, techniques described herein may selectively apply the LFNST to chroma transform coefficients based on a partitioning of the video data.), 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Egilmez and apply them to Bross. One would be motivated as such as the video coder potentially reduces complexity of video coder and reduces signaling overhead with little or no loss in prediction accuracy.

Regarding claim 6, Bross in view of Egilmez teaches the image decoding method of claim 1. Bross teaches wherein when an intra prediction type corresponding to the specific position is an MIP mode, the intra prediction mode of the chroma block is updated to an intra planar mode (–	If intra_mip_flag[ xTbY + nTbW / 2 ][ yTbY + nTbH / 2 ] is equal to 1, predModeIntra is set equal to INTRA_PLANAR. [8.7.4.1]).

Regarding claim 7, Bross in view of Egilmez teaches the image decoding method of claim 1. Bross teaches wherein when the prediction mode corresponding to the specific position is an IBC mode, the intra prediction mode of the chroma block is updated to an intra DC mode (–	Otherwise, if CuPredMode[ 0 ][ xTbY + nTbW / 2 ][ yTbY + nTbH / 2 ] is equal to MODE_IBC or MODE_PLT, predModeIntra is set equal to INTRA_DC. [8.7.4.1]).

Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bross in view of Egilmez further in view of ZHANG (US 20190313130 A1).
Regarding claim 2, Bross in view of Egilmez teaches the image decoding method of claim 1. Bross in view of Egilmez does not teach the following limitations, however, in an analogous art,  ZHANG teaches wherein the specific position is set based on a color format of the chroma block (the luma block corresponding to a given chroma block has a size equal to 2W*2H (for the 4:2:0 color format) or W*H (for the 4:4:4 color format). The position of the top-left pixel in the corresponding luma block relative to the whole slice is denoted by the tuple (2x, 2y) (for 4:2:0) or (x, y) (for 4:4:4). [0151]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of ZHANG and apply them to Bross in view of Egilmez. One would be motivated as such to enable applying multiple DMs to provide potential precision enhancements while preserving coding and bandwidth efficiencies by maintaining same total number of possible chroma modes in the DM candidate list..

Regarding claim 3. Bross in view of Egilmez and ZHANG teaches the image decoding method of claim 2, ZHANG teaches wherein the specific position is a center position of the luma block ([0186] As another example of such a rule with respect to single DM mode scenarios, video encoder 20 and/or video decoder 30 may select the luma intra prediction mode associated with the center position of the corresponding luma block. In one example, video encoder 20 and/or video decoder 30 may define the center position according to the coordinate tuple (2x+W−1, 2y+H−1) for the 4:2:0 color format. Alternatively, video encoder 20 and/or video decoder 30 may define the center position is defined as follows: [0187] If both W and H are equal to 2, then video encoder 20 and/or video decoder 30 may use position (2x, 2y) as the center position. [0188] Otherwise, if H is equal to 2, then video encoder 20 and/or video decoder 30 may use position (2x+(2*W/4/2−1)*4, 2y) as the center position). The same motivation used to combine Bross in view of Egilmez and ZHANG is applicable.

Regarding claim 4. Bross in view of Egilmez and ZHANG teaches the image decoding method of claim 3, Bross teaches wherein the specific position is set to

    PNG
    media_image1.png
    18
    610
    media_image1.png
    Greyscale

wherein xTbY and yTbY denote top-left coordinates of the luma block, 
wherein nTbW and nTbH denote a width and a height of the chroma block, and 
wherein SubWidthC and SubHeightC denote variables corresponding to the color format (–	Otherwise, if CuPredMode[ 0 ][ xTbY + nTbW / 2 ][ yTbY + nTbH / 2 ] is equal to MODE_IBC or MODE_PLT, predModeIntra is set equal to INTRA_DC. [8.7.4.1]).

Regarding claim 5. Bross in view of Egilmez and ZHANG teaches the image decoding method of claim 4, Bross teaches wherein when the color format is 4:2:0, SubWidthC and SubHeightC are 2, and 
wherein when the color format is 4:2:2, SubWidthC is 2 and SubHeightC is 1 (Table 6 1 – SubWidthC and SubHeightC values derived from chroma_format_idc and separate_colour_plane_flag).

Regarding claims 8-14, the image encoding method performed by an image encoding apparatus of claims 8-14 are rejected under the same arts and evidence used to reject the image decoding method performed by an image decoding apparatus of claims 1-7. Egilmez discloses an image encoder [abstract]. 
Regarding claim 15, the non-transitory computer-readable digital storage medium that stores a bitstream generated by a method of claim 15 is rejected under the same arts and evidence used to reject the image decoding method performed by an image decoding apparatus of claims 1-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486